In a proceeding pursuant to article 78 of the Civil Practice Act, the board of zoning appeals of the Incorporated Village of Garden City, New York, appeals from an order reversing and annulling its determination denying petitioner’s application for a permit to enlarge a nonconforming building in a single-family residence and incidental use district, and directing issuance of a permit for such addition. Order reversed on the law, with $10 costs and disbursements, petition dismissed, and determination of the zoning board reinstated and confirmed. In accordance with subdivision 3 of section 1201 of the zoning ordinance, enlargement of the nonconforming building is restricted to 25% of its area. The area referred to is that of the building at the time of the adoption of the original ordinance in 1921. There has been one variance so as to permit an addition. The restriction cannot be measured by both the original and permitted areas. Such reckoning would be repugnant to the restriction and would render it a nullity inasmuch as each succeeding enlargement would enable a still greater one to be applied for. In any event, the determination of the application was within discretion, and the board denied it on that ground as well as because of lack of power. Nolan, P. J., Adel. Schmidt, Beldock and Murphy, JJ., concur.